Per Curiam,
The several assignments of error in this case really raise but one question, and that is the sufficiency of the evidence to justify its submission to the jury. The plaintiff’s judgment was more than twenty years old. The defendant relied on the presumption of payment growing out of the lapse of time. The plaintiff attempted to rebut this presumption by the declarations of the defendant tending to show that it was not paid. This evidence was pertinent. Its persuasive value was for tho jury to determine. We see no error in its admission or in the manner of its submission, and the judgment is affirmed.